 POPPIN FRESH PIES, INC.233Poppin Fresh Pies, Inc. and National ProductionWorkers Union, Local 707. Case 13-CA-19008May 29, 1981DECISION AND ORDEROn December 18, 1980, Administrative LawJudge Robert M. Schwarzbart issued the attachedDecision in this proceeding. Thereafter, the Gener-al Counsel and Respondent filed exceptions andsupporting briefs, and Respondent filed an answer-ing brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.MEMBER JENKINS, concurring in part and dissent-ing in part:Although I agree with my colleagues that theGeneral Counsel failed to prove by credited evi-dence that Respondent violated Section 8(a)(3) ofthe Act by its discharge of Cristin and HortenciaRios, I disagree with their adoption, pro forma, ofWe find it unnecessary to pass on the issue of whether the affidavitof Antonio Ramirez was properly received pursuant to Sec. 804(B)(5) ofthe Federal Rules of Evidence, in light of the Administrative LawJudge's failure to give any evidentiary weight to the affidavit, which weaffirm. See Sure Tan, Inc. and Surak Leather Co., 234 NLRB 1187, 1190(1978).2 The General Counsel and Respondent have excepted to certain credi-bility findings made by the Administrative Law Judge It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Product Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing his findings.3 In the absence of exceptions thereto, we adopt, pro forina, the Ad-ministrative Law Judge's finding that Respondent did not independentlyviolate Sec. 8(aXl) by its discharge of Cristin and Hortencia Rios, i.e.,allegedly because they concertedly refused to work overtime in further-ance of a dispute concerning overtime pay.We disagree with our colleague's conclusion that this finding has beenplaced before us for determination by virtue of the General Counsel's ex-ception stating that "Respondent discharged Cristin and Hortencia Riosbecause of their union activities, as alleged in the complaint in violationof Section 8(a)3) and (1) of the Act." It is clear from the exception itself,the argument in support of it, and the other exceptions addressed to thedischarge of these two employees that the General Counsel is contendingonly that they were terminated because of their union activities. No-where, either in the exceptions or supporting brief, does the GeneralCounsel refer or allude to any other basis for finding a violation concern-ing their discharge. Thus, we conclude, contrary to our colleague, thatthe General Counsel has not excepted to the Administrative Law Judge'sabove finding.256 NLRB No. 51the Administrative Law Judge's rejection of theGeneral Counsel's alternative contention that Re-spondent violated Section 8(a)(1) in its discharge ofthe Rioses. Contrary to my colleagues, I find thatthe exceptions adequately place in issue the Admin-istrative Law Judge's rejection of the 8(a)(1) dis-charge theory, as the General Counsel excepted tohis failure to find that the Rioses were dischargedin violation of Section 8(a)(3) and (1).4I wouldproceed, therefore, to consider the alternative8(a)(1) theory, which is based on credited testimo-ny and has been fully litigated. Since Respondentelicited from its own witnesses the evidence sup-porting the 8(a)(l) discharge theory, this evidenceis not in dispute.5I would reverse the Administra-tive Law Judge because the credited testimonyclearly shows that the Rioses were discharged forengaging in protected concerted activity.Respondent makes various types of pies. CristinRios was employed as a dough divider and Horten-cia Rios, his wife, as an assembler, in the freezerpie production department. This department pro-duces fruit and cream pies. Respondent frequentlyrequires its employees to work overtime to meetincreased and seasonal production needs, to com-pensate for time lost due to equipment malfunc-tions, and, most commonly, to use up fruit remain-ing at the end of the shift.On August 6, 1979, Gemini Walker, commissarysupervisor, observed Cristin Rios leaving his workstation shortly before the end of the regular shift.According to the credited testimony of Walker, awitness for Respondent, Walker asked Rios wherehe was going and Rios replied that he was goinghome, or "la casa." Walker demanded an explana-tion and Rios said, ". ..me no work no moreovertime for this company, this company no pay4 Cf. Alexander Dawson. Inc. d/b/a Alexander's Restaurant and Lounge,228 NLRB 165 (1977). enfd. 586 F.2d 1300 (9th Cir. 1978); AckermanManufacturing Company, 241 NLRB 621 (1979) (relying on credited testi-mony uncontroverted by respondent, the Board found an unlawful offerof benefits although the conduct was neither alleged in the complaint norraised by exceptions).5 The Administrative Law Judge rejected the 8(a)(1) discharge theorypartly on the ground that it was not timely presented. Counsel for theGeneral Counsel notified Respondent, after the conclusion of the hearing.of their intent to include in their brief the argument that testimony Re-spondent elicted from its own witnesses established that the Rioses weredischarged for engaging in protected concerted activities. This argumentwas consistent with the charge filed herein, alleging a discharge becauseof "union/or protected concerted activity," and with the complaint.which alleges that Respondent discharged the Rioses because they "en-gaged in concerted activities for the purpose of collective bargaining orother mutual aid or protection." The evidence supporting the 8(aX)(1) dis-charge theory was produced by Respondent by way of defense to theallegation of an 8(a)(3) discharge. In its brief to the Administrative LawJudge, Respondent took the opportunity to address the merits of the8(alHI) theory. Inasmuch as the facts involved were fully litigated and thelegal theory addressed in the briefs, I see no obstacle to our consideringthis violation. AMC Air Conditioning Co., 232 NLRB 283, 285-286 (1977).See also Nebraska Bulk Transport, Inc., 240 NLRB 135, 154-156 (1979).and cases cited there.Poppin Fresh Pies, Inc. and National ProductionPOPPIN FRESH PIES INC. 233 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDovertime, and me and Hortencia is going la casa."At that point Walker stopped the line and askedRose Steele, an acting supervisor who speaks fluentSpanish, to serve as an interpreter. Through Steele,Walker asked both Cristin and Hortencia Rios toremain and work the limited overtime necessary touse up the blueberries. Cristin Rios again refused,repeating his claim that the Company did not payhim for overtime. Hortencia said, "Whatever Cris-tin says, I say." A third employee, Antonio Ra-mirez, told Walker he had to leave with the Riosesas they had driven him to work. The Rioses, ac-companied by Ramirez, left the premises andWalker, Steele, and a sanitation worker assumedpositions on the line, completing the overtime inabout 12 minutes.The following day Walker met with DanielHerzog, the assistant plant manager, and told himof the events of the previous evening. Walker rec-ommended that Cristin Rios be discharged because,"He just said he was not going to work right infull view of the other people, he just shut medown." Walker recommended that Hortencia alsobe discharged since she allied herself with Cristin.Herzog accepted Walker's recommendations andlater that same day both Cristin and Hortenciawere fired.When unrepresented employees concertedlycease work to protest unsatisfactory working con-ditions, their actions are protected by the Act.N.L.R.B. v. Washington Aluminum Company, Inc.,370 U.S. 9 (1962). That protection is not lostbeause the work stoppage is limited to overtimehours or unaccompanied by indications of what theemployees intend to do in the future should theemployer not yield to their demands.6A singleconcerted refusal to work overtime is presumptive-ly protected strike activity and that presumption isdeemed rebutted "when and only when the evi-dence demonstrates that the stoppage is part of aplan or pattern of intermittent action."7From the facts detailed above, I conclude thatthe Rioses were unlawfully discharged for refusingto work overtime in protest of a perceived failureto pay overtime pay.8Respondent presented no6 First National Bank of Omaha, 171 NLRB 1145 (1968). enfd. 413F.2d 921 (8th Cir. 1969).Polytech, Incorporated, 195 NLRB 695, 696 (1972). In Polytech, theBoard reconciled the presumption fashioned in First National Bank ofOmaha, supra, with the holding in an ealier case, John S. Swift Company.Inc., 124 NLRB 394 (1959), enfd. 277 F.2d 641 (5th Cir. 1960), and con-cluded that an intermittent or recurring refusal to work overtime is in-consistent with genuine strike activity which contemplates that the strikerput himself in the position to be replaced.I Respondent's witness Steele testified that Cnstin Rios had com-plained to her about not receiving the proper amount of overtime pay.Respondent's own records show that Rios was not paid for 30 minutes ofovertime he work approximately 2 weeks before his discharge.evidence proving that intermittent or recurring ac-tivity was contemplated by the Rioses and therecord affirmatively reveals that Respondent dis-charged the Rioses without inquiring into their in-tentions concerning future refusals to work over-time. Unlike the Administrative Law Judge, I findJ. P. Hamer Lumber Company, Division of GambleBrothers, Inc.,9 cited by the General Counsel, to beapplicable. There, as here, employees refused towork overtime in order to bring their overtimegrievance to the attention of management. TheBoard found that their discharge for such conductviolated Section 8(a)(1). I am frankly perplexed bythe manner in which the Administrative LawJudge distinguishes J. P. Hamer. In dismissing the8(a)(3) allegation, the Administrative Law Judgecredited testimony that Respondent discharged theRioses after they refused mandatory overtime,based on a pay dispute. In distinguishing J. P.Hamer and dismissing the 8(a)(1) theory, however,the Administrative Law Judge resurrects the previ-ously discredited testimony of the Rioses to showthat their actual motive in refusing to work over-time was to be with their children. I question therelevancy of the Rioses' subjective reasons for re-fusing to work overtime, since the AdministrativeLaw Judge found this reason was not advanced bythe Rioses and thus it played no role in Respond-ent's decision to discharge them. Thus, as the cred-ited evidence stands, the discharges were motivat-ed by the Rioses' concerted protest of Respond-ent's overtime pay practice and therefore violatedSection 8(a)(1) of the Act.241 NLRB 613 (1979).DECISIONSTATEMENT OF THE CASEROBERT M. SCHWARZBART, Administrative LawJudge: This case was heard in Chicago, Illinois, on Feb-ruary 19, 20, March 17, 18, and 19, 1980, pursuant to acharge filed by National Production Workers Union,Local 707,' herein the Union, and complaint issued onSeptember 25, 1979.2 The complaint, as issued, allegesthat Poppin Fresh Pies, Inc., herein the Respondent, vio-lated Section 8(a)(1) of the National Labor RelationsAct, as amended, herein the Act, by interrogating em-ployee Antonio Ramirez regarding his union activitiesand sympathies, and violated Section 8(a)(3) and (1) ofthe Act by discharging employees Cristin and HortenciaRios. The General Counsel also contends as an alternatetheory that the Rioses were terminated in violation ofSection 8(a)(1) of the Act. The Respondent, in answeringThe charge was filed on August 19, 1979.All dates hereinafter are in 1979 unless otherwise specified. POPPIN FRESH PIES, INC.235the complaint, denied commission of unfair labor prac-tices.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to file briefs. Briefs, submitted bythe General Counsel and the Respondent, have beencarefully considered. Upon the entire record of the caseand from my observation of the witnesses and their de-meanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, an Ohio corporation, at all times ma-terial herein, has maintained an office and place of busi-ness in Oak Forest, Illinois, where it has been engaged inthe preparation and retail sale of food. During the calen-dar year ending December 31, 1979, the Respondent, inthe course of conduct of its above-described business op-erations, derived gross revenues in excess of $500,000from the retail sale of food. During the same period, theRespondent, in the course and conduct of its above-de-scribed business operations, purchased and received atthis facility, goods valued in excess of $50,000 shippeddirectly from points outside the State of Illinois.The complaint alleges, the Respondent admits, and Ifind that the Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(2) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsI. BackgroundThe Respondent, with facilities at Elk Grove Villageand Oak Forest, Illinois, manufactures pies and otherfood products which are sold through its own retail out-lets.In September 1978, the Union unsuccessfully partici-pated in a representation election conducted among cer-tain employees at both the Elk Grove Village and OakForest facilities.3Alice Perez4served as the union election observer atboth locations while still employed by the Respondent.With the Union, Perez returned to the Respondent'sElk Grove Village commissary on three occasions inMay and a similar number of times in June to resume the3 The unit voted at the election was as follows All full-time and regu-lar part-time production, maintenance, drivers and warehouse employeesemployed at the Respondent's present locations in Elk Grove Village andOak Forest, Illinois, but excluding office clerical employees, technicalemployees, guards and supervisors, as defined in the Act.4 Perez, employed by the Respondent as a production worker fromFebruary 1976 until her resignation in October 1978, had been variouslyassigned to work at the Elk Grove Village and Oak Forest commissaryand was personally acquainted with supervisors and production emplos-ees at both locations. After leaving the Respondent's employ, she as re-tained by the Union as a organizer.Union's organizational drive. After the freezer pie oper-ation was transferred from Elk Grove Village to OakForest on July 2, with those supervisors and employeeswho wished to follow their jobs.5Perez also continuedthe campaign at Oak Forest, visiting that location twicein mid-July and again in early August. During thesevisits, Perez followed a practice of parking her car offcompany property, near the respective commissarydriveways. There, she distributed union literature and or-ganization cards and spoke to employees as they arrivedfor and left work.2. The discharges of Cristin and Hortencia Rios;alleged related act of interferenceThe General Counsel contends that Cristin and Hor-tencia Rios, a married couple, were unlawfully terminat-ed on August 7 because of their support for the Unionafter members of supervision had seen them in conversa-tion with Perez outside the Elk Grove Village and OakForest commissaries where they were successively as-signed; after they were overheard by a supervisor talkingfavorably about a union in a commissary cafeteria, andafter later being coercively interrogated concerning theirunion activities.6The General Counsel also asserts thatAntonio Ramirez, another employee closely associatedwith the Rioses, also was unlawfully interrogated abouthis union activities. The Respondent denies knowledge ofthe Rioses' union activities at the time of discharge andmaintains that they were terminated solely because oftheir insubordinate refusal to work a brief period of man-datory overtime at the conclusion of their shift onAugust 6.Union organizer Perez testified that she first visited theElk Grove Village facility in early May in connectionwith the Union's resumed campaign, when she distribut-ed a number of authorization cards among the Respond-ent's employees. During that month, she also made twomore visits to the Elk Grove facility, principally on May31, when she returned with two other union representa-tives, at which time she and the others stood by thedriveway giving out literature for an hour. While theywere so engaged, Perez saw the Elk Grove Village com-missary manager, Arthur White, watching them from thevicinity of the employees' entrance for intermittent peri-ods totaling 5 to 10 minutes. On an earlier visit, Perezhad seen White observing her at work from the truckdock, situated at the innermost point of a recessed areaabout 52 feet from the building's exterior. Although in-sisting that White did then watch her activities, Perezconceded that his opportunity to see her from the dockwas limited to when she was standing directly in front ofthe dock as the brick sidewall blocked off lateral vision.However, when she returned on May 31 with the twoother representatives to pass out campaign literature,I The General Counsel does not contend that the transfer of workfrom Elk Grove Village to Oak Forest was unlawfully associated withthe Union's organizational campaign.I Counsel for the General Counsel, in their post-hearing brief, ad-vanced an alternate theory that the Rioses' were discharged in violationof Sec 8(a)(1) of the Act because of their concerted refusal to workovertime to protest the Respondent's asserted failure to pay overtime pre-mium payPOPPIN FRESH PIES, INC. 235 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was no such visual restraint. On that occasion,White moved about 30 feet from the employees' entrancetoward the employee parking lot, in the direction ofPerez. There situated, he, too, spoke to employees asthey left work and, from a distance, smiled at Perez.In mid-June, when Perez again returned to organize atthe Elk Grove Village facility, she was met near theparking lot by White who, having approached fromsome distance, told her, "Oh, its you again? You don'tgive up. Leave the workers alone, they don't need you."Perez did not reply but saw that this encounter wasbeing watched from the dock area by a commissary su-pervisor, Gemini A. Walker.7Sometime between June 6 and 25, Perez gave CristinRios about six or seven union cards and some literatureto distribute among the Respondent's employees. Riosdid give out a number of cards and some literature whileaway from the commissary and, on June 26, he returnedhis own signed card to Perez outside the Elk Grove Vil-lage facility. There is no evidence that any member ofsupervision or management had observed Cristin Rioswhile he was engaged in any of the above activities.Cristin Rios had been hired as a dough divider in thefreezer pie production department at Elk Grove Villagein June 1977, under the name Nestor Ibarra. His wife,Hortencia, also a native of Mexico, was hired in March1978 under the surname of Rivera as an assembler in thesame department. Both continued to perform their or-ginal assignments while with the Respondent.8When the freezer pie operation was transferred to OakForest, effective July 2, the Rioses elected to go there,although a substantially longer trip from home. It is notdisputed that the Respondent lost about half its workcrew when this transfer occurred, many Elk Grove Vil-lage employees choosing not to make the longer journey.As before, Cristin Rios continued to drive his car towork accompanied by Hortencia, who worked the sameshift as her husband at both locations, and by AntonioRamirez, a friend and fellow employee.9After the transfer of the freezer pie operation to OakForest, Perez visited there on July 16 and 18 to continuethe campaign. She and Cristin Rios related that they andHortencia Rios had spoken together in front of the OakForest facility on July 16 around 12:30 p.m., when theRioses arrived for work. Cristin Rios represented thatwhile they were talking, he noticed that they were beingwatched by Daniel Herzog, assistant commissary man-ager at Oak Forest, for a span of about 4 minutes. At thetime, Herzog was standing in a recessed truck-loadingarea some distance away and gave no sign of recogni-7 Walker, a former production employee, had been a supervisor at ElkGrove Village since the preceding February On July 2, he transferred tothe Oak Forest facility where he directly supervised the freezer-pie pro-duction department where the Rioses were assigned and, as will be dis-cussed, later recommended their discharge. Walker denied having seenWhite talking to Perez. At the time of the hearing. Walker had advancedto commissary manager at one of the Respondent's Michigan facilities8 Cristin Rios' duties required that he take dough from a stainless steeltub, roll it into elongated forms which he fed through a cutter, reducingthe dough to blocks of 8 square inches. Hortencia Rios put the squaredough blocks through rollers where the next worker on the line used theflattened result to top off two-crust pies.9 While employed at Elk Grove Village, the Rioses' hours were from 7a.m. to 3:30 p.m., but at Oak Forest, they worked from I to 9:30 p.m.tion. Perez and Hortencia Rios, on the other hand, testi-fied that they were not seen talking together by Herzoguntil August 2, when, as will be described, HortenciaRios signed a union card. However, according to Perez,they were seen together at Oak Forest in mid-July byLynn Jeske Malinowski, whom she considered to be asupervisor. 0 Malinowski suddenly disappeared and,soon thereafter, Perez noticed someone peeking througha window. The Rioses testified that during their 9 p.m. break onJuly 24,12 they were seated at a table in the commissarycafeteria with Ramirez when Cristin Rios declared inSpanish that if there was a union, the Company wouldnot cut the employees' hours and days of work.l3Sud-denly, from a nearby table, Supervisor Rose Steele inter-jected, also in Spanish,t4that the Company did not wantthe Union and that if the Union did not come in, theCompany would not cut down on their work. WhenCristin Rios, in response, asked Steele why it was thatsometimes the employees worked 6 days a week andsometimes 4, Steele merely repeated what she had saidbefore, that the Company did not want the Union and ifthe Union did not come in, the employees' workdayswould not be cut. According to the Rioses, when this in-cident occurred, Steele was seated at a table with Super-visor Linda Bonello and a since-terminated English-speaking production employee. 5"o Malinowski, a production employee in the summer of 1979. was in asupervisory position at one of the Respondent's retail outlets at the timeof the hearing.I Malinowski denied having seen Perez talk to the Rioses, but testifiedthat in early August, while on the loading dock at Oak Forest, she no-ticed a car containing two people. One of the occupants waved, attract-ing her attention. Malinowski then called Herzog out to the dock, tellinghim that she believed Perez was in the car. Herzog looked but could notsee that far. Malinowski told him that there was another person in the carhut did not know who it was. Herzog sent her back to work and closedthe doors to the dock. Herzog in turn, related that on August 9, about Ip.m. 2 days after the Rioses' discharge, Malinowski called him on theintercom and announced that a car with two occupants was parkedacross the street from the commissary, had been there for some time, andthe occupants appeared to be staring in. Herzog went to the dock areaand saw a blue car some distance away, but could not see who wasinside However, the driver waved and he waved back. He then shut thelarge overhead door to the dock. The car then backed up to the otherdock area. Herzog also closed that dock door, and sent Malinowski backto work. Returning to the dock area, Herzog saw the car at a closer dis-tance and recognized the driver as Perez. He also saw another man in thecar whom he did not know but who was not Cristin Rios. As Herzogstarted back towards the building, closing the door behind him, he heardPerez call "chicken, chicken, chicken."i2 Cristin Rios specifically remembered this date as his birthday.it At the time, the Rioses and Ramirez had been talking loudly at theirtable about the uneven work schedules afforded them. During one week,they had been required to work from Monday through Saturday, whilethe next week they were permitted to work only Monday through Thurs-day. The employees also had been sent home from both the Elk GroveVillage and Oak Forest facilities when there was no fruit available foruse in piemaking.14 Steele, fluent in Spanish, was employed by a different employer atthe time of the hearing, and, in the summer of 1979, was a supervisor atone of the Respondent's other facilities. However, she then frequentlywas at the Elk Grove Village and Oak Forest commissaries to assist withemployee training and with supervision.'s Steele denied the Rioses' accounts of the above conversation andrelated that in mid-July, during a break, she and Supervisor Bonello wereat a table in the cafeteria at a time when virtually all the freezer pie pro-duction employees, including the Rioses, were there. While Steele andContinued POPPIN FRESH PIES, INC,237The Rioses and Perez testified that on August 2, theywere observed together by a company official whileHortencia Rios was signing her authorization card. Onthis occasion, the Rioses, as they drove into the companyparking lot, saw Perez seated in her parked car near theoutside of the commissary. The Rioses parked their vanand went to talk to Perez while their passenger, Ra-mirez, went inside the commissary. Perez emerged fromher car as the Rioses approached, and asked how every-thing was going in the plant. The Rioses replied thatthings were all right and inquired if Perez was also orga-nizing the Oak Forest commissary. Perez answered thatshe was, noted that Hortencia Rios had not yet signed aunion card, and asked if she was ready to do so then.When Mrs. Rios said that she was, Perez produced anauthorization card which Hortencia Rios signed on theroof of Perez' automobile. Perez then saw AssistantCommissary Manager Herzog, Malinowski, and somefemale employees watching them from the shipping docksome 15 yards away. Spotting them, Perez told theRioses to go inside the plant as the Company seemed toknow what was going on and she did not want to getthem in trouble. The workers and Malinowski, by theloading dock, waved at Perez after the Rioses had left.The next workday, after the above-described incident,was Monday, August 6, as there was no production per-formed at the plant on Friday, August 3. 8 Both Riosesand Ramirez worked their regular shift on August 6,from I to 9.30 p.m. Cristin Rios testified that about 9:15p.m., his supervisor, Walker, asked if he could remainthat evening to work overtime and, at approximately9:30, made the same inquiry of Hortencia Rios. Whilethe other employees in that department, also asked towork overtime, agreed to remain, both Rioses repliedthat they could not stay that night because their childrenwere alone and there was no one to take care of them. 7Accordingly, Walker, through Steele as interpreter, toldthem that it was all right for them to go home, and theyleft accompanied by Ramirez who traveled with them.Early the next afternoon, when the Rioses and Ra-mirez arrived together to work, they did not find theirtimecards in the rack and automatically went to theoffice area. There, Herzog told the Rioses to go into hisoffice and wait while he brought in Walker and Steele.Ramirez was told to remain in the outer office. WhenSteele and Walker entered, Herzog, with Steele inter-preting, told the Rioses that there was no more work forBonello were talking, the above-referred English-speaking employeeasked Steele, from another table, what she thought of the Union. Steelereplied that many years before, she had belonged to a union and person-ally had not cared for it. She did not like the idea of paying union dues.of going to union meetings, and of being fined for not attending. If out ofa job, she would find one on her own and did not need a union to helpher. No reference was made to any specific union either by the employeeor by Steele. Steele denied having heard Cristin or Hortencia Rios eversay anything about a union.I Production was down on August 3 because the commissary freezerwas filled.17 Hortencia Rios explained that she and her husband had two youngchildren who had been cared for by relatives and friends while they wereat work. However, on August 5, the neighbor who most recently hadbeen looking after their children had given notice that that was the lastevening she would do so. Therefore, as August 6 was the first night thatthe children would be alone, it was more important than before to gethome on time.them because they did not work overtime the nightbefore. He continued that this also was because they hadbeen going around the commissary talking about theUnion. Gemini Walker echoed Herzog's remarks thatthere was no more work for them because they had re-fused to work overtime and because they had been talk-ing about the Union within the Company. Walker thenasked if they had signed union cards. Cristin Rios deniedthat he had signed such a card. The Rioses then weregiven forms to sign. These forms, entitled "Notice ofDisciplinary Action," completed identically for bothRioses, showed that they were being terminated forhaving left their respective work stations without permis-sion after having been asked to stay and finish produc-tion. Hortencia Rios refused to sign the form given toher. At first, she testified that she had been told that theform, which was entirely in English, meant that she wasquitting. Later, in her testimony, she changed this anddenied having been told that the form referred to herresignation from the Respondent. She explained that shedid not sign the paper because she did not know what itcontained.Cristin Rios related that he, too, had refused to signthe document given to him until it was signed byHerzog. Herzog initially had refused to sign, claimingthat he was only the assistant manager. However, heeventually did sign the form, followed by Rios.After the Rioses left Herzog's office, they waited inthe outer office while Ramirez was called in to meetwith the same company officials. As Ramirez apparentlyhad returned to Mexico by the time of the hearing, theGeneral Counsel's evidence of what was said to him inthe office in support of the complaint allegation that Ra-mirez had been unlawfully interrogated is based on Ra-mirez' pretrial affidavit which was received in evidenceat the General Counsel's request under Rule 804(b)(5) ofthe Federal Rules of Evidence. 8In his affidavit, Ramirez stated that immediately afterthe Rioses left Herzog's office on the morning of August7, he was called in from the anteroom to meet withHerzog, Walker, and Steele. Steele, as interpreter, washis direct communicant. She told Ramirez that the Com-pany was good, the pay was good and, following aremark in English by Herzog, she asked in Spanishwhether he had signed a union card. Although he haddone so in the preceding May, Ramirez denied havingsigned a card.18 This rule. in relevant part, provides as follows:Rule 804(b). Hearsay exceptions. The following are not excluded bythe hearsay rule if the declarant is unavailable as a witness .(5)Other exceptions A statement ..having equivalent circumstantialguarantees of trustworthiness if the court determines that (A) thestatement is offered as evidence of a material fact; (B) the statementis more probative on the point for which it is offered than any otherevidence hich the proponent can procure through reasonable ef-forts; and (C) the general purposes of these rules and interests of jus-tice will best be served by admission of the statement into evidenceHowever, a statenient may not be admitted under this exceptionunless the proponent of it makes known to the adverse party suffi-ciently in advance of the trial or hearing to provide the adverseparty with a fair opportunity to prepare to meet it, his intention tooffer the statements and the particulars of it. including the name andaddress of the declarantPOPPIN FRESH PIES, INC. 237 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDSteele told him that the Rioses had been fired becausethey did not work overtime. When Ramirez askedwhether, in that case, he, too, would be fired, Steele re-plied that he still had a job but would have to workovertime if needed.Ramirez' affidavit shows that as he left Herzog'soffice, a Chicago policemen, through Hortencia Rios,asked if he was from Mexico and requested to see his im-migration papers. Hortencia Rios protested that it wasunjust to call the police as they were not criminals. Ra-mirez and the Rioses then left the Respondent's premises,Ramirez having been directed to return to work the nextday.'9The Rioses cited instances when they were not obligedto work overtime while at Elk Grove Village. Accord-ingly, the Rioses were excused from overtime on two oc-casions during their last 3 months at Elk Grove Villageto enable Cristin Rios to attend English classes at aschool, and Supervisor Steele testified that at OakForest, during the first week in July, the Rioses also hadrefused her request, while she was their substitute super-visor,20to work overtime because their babysitter wouldcost too much money. The Rioses were not disciplinedfor having left, although employees who remainedworked until 2 a.m.2The Rioses also disclaimed knowledge of the employ-ee handbook provision that overtime was mandatory.Supervisor Walker testified that on August 6 the freez-er-pie department was producing blueberry pies and theRioses were performing their customary jobs-CristinRios was working the dough divider and Hortencia Rioswas running the top roller. Walker noted near the end ofthe shift that about 15 minutes of overtime would beneeded to use up the remaining fruit. He explained thatthe Company had a firm, published policy requiringovertime, particularly where it was necessary to utilizeremaining fruit, as fruit, if left in the machines tended tobecome unusable, creating a costly situation.While Walker was watching the operation from a side-line before 9:30 p.m. that night, Cristin Rios left the lineand started from the room. When Walker asked wherehe was going, Rios, answered partially in Spanish andEnglish, that he was going home. In response to Walk-er's question as to what he meant when he said that hewas going home, Cristin Rios declared that the clockoutside said it was 9:30 p.m. and he would not work any-more overtime for the Company, as the Company didnot pay him overtime. He and Hortencia were goinghome. When Walker assured him that there were only 10to 15 minutes of overtime required to finish the work,Rios reported that there would be no overtime for Hor-19 In his affidavit, Ramirez also corrobrated so much of the Rioses'account of the July 20 incident as when Steele, from a nearby cafeteriatable, told the Rioses that the Company did not need a union. Unlike theRioses, he did not also state that Steele had promised that worktimewould not be cut if the union failed to come in. Ramirez' affidavit alsostated that on August 2, as Ramirez entered the commissary while theRioses went to speak to Perez outside the Respondent's building, he sawHerzog watching the Rioses and Perez from the truck docking area. Thesignificance of this affidavit will be discussed below.20 On that occasion, Steele was replacing Walker, then on vacation21 The Respondent explains Steele's failure to discipline the Rioses forrefusing overtime on that occasion as vacillation by a substitute superi-sor.tencia and himself. He was going home because theCompany does not pay overtime.Walker stopped the production line to call Steele toact as interpreter. He reminded Cristin Rios that the bigclock on the production room wall showed that it wasonly 9:25 p.m. and his shift was not yet over. CristinRios replied that that clock was no good. The clock out-side said that it was 9:3022 and he and Hortencia wereleaving.When Steele arrived, Walker told her to ask CristinRios if he could stay the 10 to 15 minutes overtime tohelp finish production, pointing out that he knew theblueberries could not be left because they would be lost.Steele spoke to Rios in Spanish, but he twice more re-peated that he and Hortencia would not stay because theCompany does not pay overtime. Walker asked Steele toagain request Cristin Rios to stay the extra 10 to 15 min-utes-all that would be needed to finish the day's pro-duction. He then could go home and the other employ-ees would clean up the room. Rios, however, repliedthat they were going home right then.During this discussion, Walker had Steele ask Horten-cia Rios the same questions. Hortencia shrugged andstated that whatever Cristin said, she said. When Walkerhad Steele again asked Hortencia Rios to remain, as only10 or 15 minutes of overtime was necessary, sheshrugged. When Steele translated Walker's warning thatif the Rioses did not stay and help finish this overtime,they would be jeopardizing their jobs as there was noone else to help and the fruit could be lost, Cristin Riosshrugged and left with Hortencia Rios.Despite Walker's denial during that incident that over-time had not been afforded, Cristin Rios persisted that hehad worked overtime and had not been paid.23Walker related that after the Rioses left, he wasobliged to calm the other employees who were angry attheir departure. Walker, Steele, and a sanitation workertook stations on the line and the overtime was completedin about 12 minutes, afterwhich the employees left forthe night. Before leaving on August 6, Walker called22 This reference was to the timeclock 30 yards down the hall and notvisible in the production room where this incident occurred. In anyevent, according to Walker, the plant operated according to the timeshown on the large electric clock in the production area, which was usedto schedule shifts and breaks.23 At the hearing, the Rioses testified that they did not work overtimeon August 6 only because there was no one else to look after their chil-dren. They did not connect their refusal to stay that night to an overtimepay dispute. However, elsewhere in his testimony, Cristin Rios did statethat while the Company was supposed to pay overtime premium whenemployees worked more than 40 hours a week, there were two or threeoccasions where he was not properly paid for 10 to 15 minutes work pastthe end of his shift. On these occasions, when Rios went to the office toclaim the extra money, whichever supervisor was present would keep hischeck stub and promise that he would be paid the difference later. How-ever, he never received his money Supervisor Steele recalled that CristinRios had told her that if they were going to work overtime that Satur-day, July 2, as scheduled, he did not believe the Company would payhim for it. Steele had reassured him that he would be paid overtime as inthe past. The Respondent conceded that a review of the Rioses' overtimerecords during June and July showed that Cristin Rios erroneously hadnot been paid for 30 minutes' overtime worked on July 24, the only ad-mitted nonpayment. Hortencia Rios, who also worked the same overtimeon July 24, was paid for the extra time and there is no contention thatshe as not paid for all due overtime- POPPIN FRESH PIES, INC.239Commissary Manager Carl Conti and told him of theRioses' refusal to work overtime that evening. Conti toldWalker that he would have no problem with whateverWalker decided to do.The next day, Walker came to work an hour early andwrote out the "Notice of Disciplinary Action" formslater given to the Rioses to sign. When Herzog arrivedat his office, Walker gave his account of what had hap-pened the night before, emphasizing that the Rioses hadgone home without excuse and had flatly refused theovertime. When asked by Herzog for a recommendation,Walker urged that the Rioses be discharged as, withoutexcuse, they had refused to work overtime in the pres-ence of the other employees, resulting in a temporaryshutdown of the line. Hortencia Rios was included inthis recommendation as she had taken Cristin's side.Walker argued that if the Rioses were not terminated,then anyone could refuse overtime and leave the Compa-ny stranded. However, Walker also recommended thatRamirez be permitted to keep his job as he had been pas-sive and was dependent on the Rioses for transportation.Herzog and Walker then looked into Cristin Rios' per-sonnel file and found recorded an earlier incident of in-subordination. Herzog agreed with Walker's recommen-dation to terminate the Rioses.24When Walker returned to the office, the Rioses al-ready were there. Walker told them that he wanted tospeak to them in Herzog's office and left to find Steele toserve again as interpreter. Ramirez was asked to wait inthe anteroom.Inside Herzog's office, Walker gave Steele the two dis-ciplinary forms and, at his request, she read them to theRioses. Through Steele, Walker told the Rioses that theywere being terminated for the reasons stated on the re-spective forms, for their actions the previous night whenthey had left their work stations without reason 5 min-utes before the end of their regular shift. As they hadabandoned their work areas before completing theirduties, the Company had no alternative but to dischargethem. Steele read the disciplinary notices to the Rioses inSpanish and then gave each their own copy to sign.Cristin Rios tossed his notice on the desk and threwthe pen across the desk at Herzog, beat his finger on thedesk and declared that he was not going to sign anythingand wanted his check. If the Company had no morework for him he wanted his check right then. Rios re-peated this demand. Walker, through Steele, replied thatthere was no way that the Company could give him hismoney immediately as he knew that the pay checksissued from Minneapolis. Walker promised to make aphone call to attempt to have their checks flown in. Cris-tin Rios refused this offer, reiterating that he wanted hischeck that minute, and again beat on the desk. HortenciaRios succeeded in calming him.Hortencia Rios then asked why she, too, was beingterminated as she had not received any prior disciplinary24 The Respondent contends that the Rioses were discharged onAugust 7 solely because of their conduct during the preceding night andthat the earlier insubordinate act, while a point of reference, was not acause of discharge.notices.25Walker replied that she had taken the sameposition as had Cristin. She was invited to return thenext day and speak with the plant manager. However,for the present, she was terminated. Hortencia Rios de-clared that she would come in to speak with Conti thenext day.26Walker then asked Steele to tell the Rioses that hewanted them to clean out their lockers, gather theirthings, and leave the building as they were no longeremployed. Instead, when the Rioses left Herzog's officethey pulled up two chairs from along the outer officewall, placed them centrally, and the sat down in themiddle of the main office area.Ramirez then was summoned to the office. Walker,through Steele, told Ramirez that if he had a way ofcoming to work, would perform his duties, work over-time when requested, and be on time, he still had his jobwith the Respondent. Ramirez was asked if there wouldbe any problems with this. Ramirez asked how he wasgoing to get home that day if Cristin Rios was fired.Walker answered that he would excuse Ramirez for thatday but that he should be ready for work the next day.Ramirez asked why Walker did not fire him. He hadbeen lying the night before; he was really driving hisown car. Walker told Ramirez that he was not con-cerned about that. Ramirez had told him that he wasriding with Cristin Rios and Walker took him at hisword. Ramirez again asked why Walker did not fire himand asked, if he was fired, would Walker give him aletter for unemployment compensation. Walker answeredthat he had no control over that, did not know whetherthat office would give him unemployment compensation,and that it was not Walker's concern. Ramirez was toldthat if he wanted to work for the Company, he still hadhis job if he would be there every day on time and per-form duties with overtime. Ramirez replied that he didnot know and produced some check stubs that heclaimed were not right. Walker told him that he couldcome back the next day and discuss that matter withConti, which he did.While talking to Ramirez, Walker opened the door tosee whether the Rioses had left. He saw them seated inthe middle of the outer office. Walker asked one of thesecretaries through the intercom to call the police to getthe Rioses to leave the building. The police arrived asthe conversation with Ramirez concluded.Ramirez continued to work for the Respondent untilDecember 1979, when he was granted leave of absenceto return to Mexico. Ramirez never came back and didnot thereafter communicate with the Respondent.212 At the hearing, Hortencia Rios, during cross-examination, also testi-fied that she had not received any prior notices of disciplinary actionHowever, the Respondent's records show that Hortencia, in fact, previ-ously had receised a disciplinary notice for her inability to perform aproduction task.2 Hortenca Rios did not return after August 7 to speak with the plantmanager27 Walker's account of the events of August 6 was corroborated bySteele, who also joined Herzog in corroborating Walker's testimony con-cerning the Rioses terminal interview and the August 7 meeting with Ra-mire7POPPIN FRESH PIES, INC. 239 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent's witnesses, including Walker,Herzog, and Steele, denied having known of the Rioses'union activities and denied knowing that either hadsigned union cards at the time the decision was made tofire them.28As noted, the Respondent contends that the Riosesknew of the Respondent's rule requiring mandatoryovertime and that the Rioses were discharged for itsbreach.3. The Respondent's policy concerning overtimeWalker testified that the freezer-pie department wherethe Rioses worked operated with about 11 employeeswho performed as a team producing 50 pies per hour.The team concept required that each employee be inplace or else the entire production line must be shutdown.The machinery in the freezer-pie production room atOak Forest was used for specific purposes at differenttimes of each day. From 4 a.m. to 12:30 p.m. shells weremade for the soft pies.29The sanitation crew performeda brush cleanup job for the freezer-pie operation from12:30 to 1:30 p.m. Thereafter, the frozen food operationran from 1 to 9:30 p.m. From 9:30 p.m. to 3:30 a.m., thesanitation did a total cleanup.Walker emphasized that as the Respondent's operationwas based upon quality and freshness, it was necessary toexhaust all fruit to make certain it is not lost. Leftoverfruit not used by the production shift thereafter becameunusable. To avoid this loss, additional worktime toenable use of the fruit was a requirement. Such overtimeusually lasted 10-15 minutes, but sometimes extended toa maximum of 30 mintues.Overtime could also result from an increased numberof pie orders from some of the Respondent's own retailoutlets throughout the Midwest, particularly during holi-days.Cleanup also might require overtime as productionemployees are expected to keep the floors clean and todo a rush cleanup when the run of one variety of pie isfinished. This cuts into net production time.The type of overtime the Rioses assertedly were dis-charged for refusing to perform, daily overtime to use upfruit, differs from overtime to meet increased orders inthat the latter takes more worktime and often is antici-pated and prescheduled. Before the Rioses' were dis-charged, daily overtime to utilize fruit occurred aboutonce a week, although sometimes more frequently.Walker testified that the Respondent's policy concern-ing overtime is explained to new employees and is re-ferred to in the English and Spanish versions of theCompany's employee handbook,30distributed to all em-ployees, as applicable. In the English language hand-book, the "overtime work assignment" provision is asfollows:es Steele, as described above, had her own account of the July cafete-ria incident, contradictory to that of the Rioses.29 The term "soft pies" refers to cream pies as opposed to fruit pies.30 At the time the Rioses were hired, the Respondent did not have yeta Spanish version of the handhook at staff meetings. However, thesewere distributed in July 1978, while they were still employedIn the commissary, occasionally it will be necessaryto schedule overtime. When this is the case, theovertime work shall first be offered to the personworking the job. If the vacancy still exists, it shallbe offered to all Commissary employees at workbased upon seniority and qualifications. If the va-cancy still exists, the employee on the job will bedrafted to remain on the job for a reasonableamount of time.All overtime work must be approved by your Su-pervisor or Commissary Manager in advance of itsbeing worked, in order for you to receive overtimepay.Walker testified that he had discussed overtime withCristin Rios when the latter was hired. On that occasion,he took Rios around the plant and explained the Re-spondent's daily operations, telling him that periodicovertime would be necessary. He asked if Rios had anyproblems with daily overtime or even overtime on Satur-days. Rios replied that he had no problem with overtime;he had children and needed the money for them. Walkeralso then told Cristin Rios that there would be timeswhen it would be necessary to stay 10 to 15 minutesovertime to finish a day's production. Rios again repliedthat he liked overtime and needed the money for hischildren.While they spoke in the cafeteria on that occasion,Walker showed Cristin Rios the English version of thehandbook, explaining that the Company did not haveone in Spanish. However, Walker suggested that Riosmight take the book and have Alice Perez, then a co-worker, go over it with him as she was fluent in bothlanguages.The requirement to work periodic overtime was a fre-quent subject of discussion during the course of produc-tion. Walker, corroborated by Cristin Rios, testified thattoward the end of certain shifts, he and Cristin Rioswould make gentlemen's bets as to what time the workwould end when it did not appear that the fruit could beused up by 9:30 p.m.31Walker related that it was not necessary to tell em-ployees to stay behind to use up fruit in the machines asthey were as aware of this requirement as he was.The Respondent attempts to acknowledge requests byemployees to be excused from specific overtime if thereasons offered are valid and if qualified replacementsare then available. Such replacements may not includesupervisors who customarily do not do production work.Sanitation employees, as used on the night of August 6when the Rioses left, also are not considered qualified re-placements as they do not have the food handlers' certifi-cate issued after physical examination and are not trainedin pie-making.:'Walker testified that in his daily work with the Rioses, he was ableto get along without using an interpreter. While not fluent in Spanish,Walker can make himself understood and had learned enough wordsfronm working with Spanish-speaking employees for general understand-ing. He felt the need fir an interpreter on August 6 and 7 only becauseof the special, tense situation that had developed Earlier, Cristin Riosand Walker had enjoyed a good rapport and had socialized away fromthe plant. POPPIN FRESH PIES, INC.241The record shows that while employed by the Re-spondent, the Rioses worked overtime, participating bothin the brief daily overtime at shift's end and in longer,prescheduled overtime periods on weekends or for ex-tended periods at the end of regularly scheduled hours.Specifically, the Rioses' overtime records for June andJuly showed the following: On Saturday, June 2, CristinRios worked 8 hours of overtime while his wife was off.Both Rioses worked 8 hours of overtime, respectively,on the following Saturdays, June 9, 16, and 23. OnMonday, June 25, both worked 3 hours and 20 minutesof overtime.In July, they worked overtime as follows: OnMonday, July 9, Cristin worked 10 minutes of overtimewhile Hortencia worked 15. On Wednesday, July 11,Cristin and Hortencia Rios, respectively, worked 40 and45 of minutes overtime. On July 16, Cristin worked 2hours and 25 minutes of overtime while Hortenciaworked 2 hours and 15 minutes beyond her shift. OnTuesday, July 25, both Rioses worked 30 minutes over-time, while on Thursday, July 26, Cristin worked 7 min-utes of overtime while Hortencia worked an additional15 minutes. Both Rioses worked 12 minutes of overtimeon Friday, July 27.As an example of the Rioses' awareness of the needfor a valid excuse to avoid overtime, Walker cited an in-stance where he had found it necessary to schedule over-time for Saturday, July 28. On the preceding Tuesday,when the overtime was announced, all employees, in-cluding the Rioses, had agreed to come in. However, onFriday, July 27, Cristin Rios told Walker that he andHortencia could not work the next day because they hadjust received a letter in the mail from their attorney sum-moning them to his office that Saturday.32Walker toldRios to bring the letter from the immigration authoritieswith a Friday postmark in order to keep his job. Riosagreed to do so. However, when Monday came, Walkerwas given a letter from the Rioses' attorney, typed on hisstationery, certifying that they had been to his office onJuly 28. Although this was not the letter Walker had re-quested, he accepted it and excused their absence.Overtime pay practices were specifically discussedwith employees at meetings called by James Lander33atElk Grove Village and Oak Forest in February 1979. Ashad been the case at the July 1979 meetings when thehandbooks were given out, an interpreter again was pres-ent and translated what was said.34In June, additional meetings concerning overtime wereheld with employees, including those in the freezer-piedepartment at Elk Grove Village where the Rioses32 The Rioses testified that their attorney had directed that as soon asthey received a certain letter from the immigration authorities, theyshould immediately contact him. As such a letter had arrived that Friday,they were directed by their lawyer to come to his office the next daya3 Lander is corporate director of employee relations with responsibili-ty for wages, hours, and working conditions at Respondent's variousfacilities. Although based at the parent corporation, Pillsbury's Minne-apolis, Minnesota, headquarters office, he spends about 10 to 20 percentof his time at Elk Grove Village and Oak Forest. He wrote the Englishversion of the employee handbook and was responsible for the later prep-aration of the Spanish translation, overseeing its distribution in July 1978.34 Walker recalls that he and Cristin Rios were together at the Febru-ary meeting at Elk Grove Village when the Respondent's policy of man-datory overtime was reiterated.worked. Again, the interpreter translated into Spanishwhat was said. During the June meetings, certainchanges in the overtime pay policy were announced, tobecome effective July 1. Previously, employees could bepaid time and a half for Saturday work only if they hadworked for 40 hours during the preceding Mondaythrough Friday. Should they have worked fewer hours,they would be paid for Saturday at straight time. Underthe changes announced in June and implemented on July1, time and one-half is now paid for work on the sixthconsecutive day, Saturday, and doubletime for work onthe seventh consecutive day, Sunday, even where theemployees had not worked 40 hours in the preceding 5days.Cristin Rios, contrary to the Respondent and his over-time record, denied that anything had been said to himconcerning overtime when he was hired in 1977. He didnot recall whether he ever had been told by the Compa-ny that overtime was required. He denied Walker's testi-mony that the latter had explained to him the reasonswhy overtime work was a necessary part of his job andthat he had been told that overtime was required unless avalid excuse was presented. He denied knowing that itwas a matter of company policy that overtime beworked at the end of the shift, if necessary, to use up theremaining fruit. Rios' testimony was evasive and incon-sistent. He did not readily respond to questions on cross-examination as to whether the Respondent normallywould keep employees working after the shifts ended touse up remaining fruit, and was evasive in answeringwhether he, in fact, had worked most of the overtime of-fered. At the same time, Cristin Rios agreed with Walk-er's testimony that, on occasion, they occasionally wouldmake gentlemen's bets as to how much overtime wouldbe required to use up the fruit. Nevertheless, the Riosesdid not work overtime while at Elk Grove Village onlyto enable Cristin Rios to attend school,35and, at OakForest on Saturday, July 28, when they saw their lawyeron the immigration matter.The Rioses' stated reason for refusing to work from9:30 p.m. on August 6, was the need to be with theirchildren who otherwise would be alone. Although thiswas testified to by both Rioses at the hearing, in their re-spective pretrial affidavits neither referred to their chil-dren as the reason why they had refused overtime onAugust 6.36The principal prior reference to their chil-dren was described by Steele, who related that in July,while substituting for Walker, she took no action againstthe Rioses when, on one occasion, they refused to workovertime because of babysitter problems.B. Discussion and Concluding FindingsThe General Counsel's contention that the Respondentknew that Alice Perez was working as an organizer for35 Walker did not supervise the Rioses at Elk Grove Village and didnot know whether they had been excused from overtime there to enableCristin Rios to attend school, as claimed Walker explained, however.that as half the work force was lost when the freezer-pie operation trans-ferred to Oak Forest, replacements were easier to find at Elk Grove Vil-lage than they later were in Oak Forest:6 The Rioses. together, executed three pretrial affidavitsPOPPIN FRESH PIES, INC. 241 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union in the late spring and summer of 1979, whenshe spoke to the Respondent's employees in front of theElk Grove Village and Oak Forest commissaries, is sup-ported by the weight of the evidence. Even while em-ployed by the Respondent, she had been active on behalfof the Union, serving as its observer to both facilitiesduring the September 1978 election. When she resumedthe Union's organizational drive at Elk Grove Villagethe following May, she was conspicuous in her activities.Either alone or with others, she repeatedly parked in fullview near the Employer's premises, distributed union lit-erature and spoke to employees as they arrived for work.On a number of occasions, she openly was watched bymanagerial personnel. Perez' testimony concerning herencounter with White in mid-June at Elk Grove Village,when he told her to leave the employees alone, was notcontradicted. The Respondent's argument that Perez'various appearances at its premises could be attributedexclusively to social visits to relatives and friends stillemployed by the Respondent is unconvincing. Perez, asa former employee, was known to the Respondent's su-pervisors and employees at both Elk Grove Village andOak Forest, and was personally recognizable. Although,as indicated by the General Counsel, she was not good atjudging the distances from which she claimed her activi-ties were observed, Perez was a forthright witness. Ac-cordingly, it is concluded that in the months before theRioses' discharge, the Respondent knew that Perez wasactively organizing its employees on behalf of the Union.It also is found that Herzog saw Perez speaking with theRioses on August 2, when Hortencia Rios signed her au-thorization card on the roof of Perez' car."7AlthoughPerez also testified that she had been observed by LynnJeske Malinowski in mid-July while talking to the Riosesoutside the Oak Forest commissary, and that she be-lieved that she was being watched from a window, at thetime in question, Malinowski was not yet a supervisorand her knowledge and actions, without more, were notthen finding on or imputable to the Respondent. There-fore, I find that the only time the Respondent saw Pereztalking to the Rioses was on August 2, when, from a dis-tance, Herzog was able to see Hortencia Rios writesomething on the roof of Perez' automobile.38However, although I have found that the Respondent,through Herzog, had seen Perez, a known union organiz-er, in conversation with the Rioses on one occasion, I do37 There is no evidence that the Respondent knew that Perez earlierhad given union cards and literature to Cristin Rios for distribution, thatRios had distributed some of these materials and had himself signed andreturned a union card. While Cristin Rios testified that he and his wifehad been seen by Herzog while talking to Perez in mid-July, rather thanin August, as testified by Hortencia Rios and Perez. I accept their ac-count over that of Cristin as more reliable.8 The Respondent attempted to establish that Herzog did not seePerez at her organizing activities until August 9 two days after theRioses were terminated, by introducing Herzog's testimony that on thatday he was summoned to the dock area at Oak Forest by Malinowski,who had reported that the occupants of a car parked near the commis-sary were behaving suspiciously. Malinowski, also called to testify con-cerning this incident, gave a somewhat contradictory account and couldplace the event only in early August. However, as I have found fromother evidence that the Respondent was aware of Perez' organizing ac-tivities at Elk Grove Village since at least June and had seen her in con-versation with the Rioses on August 2, no particular significance is af-forded to this testimony.not conclude that the Rioses thereafter were unlawfullyterminated, but, rather, as contended by the Respondent,that they were validly discharged for having refused towork mandatory overtime on the night of August 6.Much of the General Counsel's case rests upon thecredibility of the Rioses. I do not find that they, especial-ly Cristin Rios, were believable.Walker, the Respondent's principal witness, describedin detail the Respondent's policies and practices concern-ing overtime and his version of the events leading to theRioses' termination with impressive clarity and consisten-cy. He explained the reasons why overtime is essential tothe Respondent's business, the circumstances where itwas required, and the steps taken to make these policiesknown to the Respondent's employees, including CristinRios. Noting that the Respondent must be concernedwith considerations of freshness, the perishability of in-gredients and, as described by Walker, increased seasonaldemand for its products, in agreement with the Respond-ent, I find that overtime work is required as a conditionof employment to use up remaining fruit at the end ofthe shift, and that overtime occasionally may be mandat-ed for other purposes.Cristin Rios, however, denied knowing that overtimewas mandatory and denied knowing that it was a matterof policy that overtime be worked to use up remainingfruit at shifts end. He was evasive in answering whetherhe had worked most of the overtime previously offered.On the other hand, he did corroborate Walker's testimo-ny that, on occasion, he and Walker would place gentle-men's bets as to the amount of overtime needed at theend of a shift to use up the fruit. He and Hortencia Rios,in fact, did work daily overtime to utilize fruit, and, asreflected in company records, participated in scheduledovertime on weekends. When Cristin Rios was assignedovertime work he could not perform for Saturday, July28, he took measures to be excused. Cristin Rios' credi-bility was compromised by his overstated and inconsist-ent efforts to deny knowing of the Respondent's basicovertime policy and by his evasiveness while on the wit-ness stand.Hortencia Rios, found to be a more impressive witnessthan her hushand, apparently under his influence also re-fused to work overtime on the night of August 6. Con-trary to the evidence, she also denied that she had re-ceived prior written warning from the Respondent. Al-though both Rioses gave the need to attend their chil-dren as the only reason why they could not work late onAugust 6, no reference to their children was made intheir three pretrial affidavits. Accordingly, the Rioses arenot credited where their uncorroborated testimony con-flicts with that of other witnesses.39As the Rioses are not independently credited, I acceptthe testimony of Rose Steele that she did not tell theRioses and Ramirez, in the cafeteria or elsewhere, thatthe Respondent did not want a union and, if the employ-39 In reaching the credibility resolutions herein, I have made allow-ance for the fact that the Rioses unfamiliarity with English language mayhave impeded their testimony.-- POPPIN FRESH PIES, INC.243ees did not support one, the Company would not cuttheir work days.40Accordingly, it is concluded that the Respondent didnot violate Section 8(a)(1) of the Act with regard to theincident in the cafeteria.4Consistent therewith, I also credit Walker's corrobo-rated accounts of the events of August 6 and 7 and con-clude that the Rioses refused to work mandatory over-time on the former date and were not unlawfully interro-gated in violation of Section 8(a)(l) of the Act on thelatter date.The principal remaining contention of union animusrelates to the asserted interrogation of Antonio Ramirezon August 7. As Ramirez did not testify at the hearing,apparently having returned to Mexico before the hear-ing, evidence of this interrogation is predicated upon Ra-mirez' pretrial affidavit given before his departure andreceived pursuant to Rule 804(b)(5) of the Federal Rulesof Evidence.42In his affidavit, Ramirez averred that onAugust 7, following the terminal interview of the Rioses,he next was called into Herzog's office where he wasasked if he had signed a union card and told that theRioses had been fired for not working overtime.The General Counsel authenticated Ramirez' affidavitthrough union organizer Perez who testified that she waspresent when a Board agent prepared Ramirez' affidavitin Spanish. Perez saw Ramirez read, attest, and sign hisstatement, but she personally did not read the documentuntil later in the day. The General Counsel declined toseek permission under Section 102.118 of the Board'sRules and Regulations, Series 8, as amended, as request-ed by the Respondent, so that the Board agent who hadprepared the affidavit in another language could testify.This deprived the Respondent of an important opportu-nity at cross-examination not compensated for by theavailability of Perez. Although Perez related that shewas present while the affidavit was being prepared, therecord does not show her involvement in the processand, as noted, she did not read the document until afterit had been signed and she and Ramirez had gone to heroffice.Although the Federal Rules of Evidence creating thisexception to the rule against hearsay has been in effectsince January 1975, the Board and courts have reactedcautiously and have either refused to receive affidavits inthe absence of supporting testimony by the affiants43or,where such statements are made a part of the record, noevidentiary weight has been afforded.44In N.L.R.B. v.McClure Associates, Inc., supra, and Sure-Tan, Inc., supra,a showing that the affidavits had been prepared byBoard agents did not prevent findings of hearsay. In Mc-Clure Associates Inc., the Court specifically noted, interalia, that although the affidavit had been taken by a40 In crediting Steele, it also is noted that at the time of the heanng,she was a disinterested witness as no longer in the Respondent's employShe appeared to be open and communicative.41 Although the asserted July 24 cafeteria incident was litigated at thehearing, it was not alleged in the complaint.42 See fn. 18, supra.is N.LR.B. v. McClure Associates. Inc., 556 F.2d 725 (4th Cir.), enfg223 NLRB 580 (1976); Head Ski Division. AMF. Inc., 222 NLRB 161.162, fn. 3 (1976).44 Sure-Tan. Inc. and Surak Leather Co., 234 NLRB 1187, 1190 (1978).Board agent there had been no opportunity for cross-ex-amination.In the present matter, unlike McClure Associates, Inc.,there was ultimate compliance with the prior notice andother requisites of Rule 804, but Perez' supporting testi-mony in conjunction therewith provided merely a proce-dural minimum for receipt under this rule and, as noted,reliance has not traditionally been afforded such state-ments, absent substantiation. In these circumstances, theGeneral Counsel's refusal to facilitate cross-examinationby the Respondent of the Board agent who had preparedevidence importantly propounded in the General Coun-sel's direct case, can only serve to additionally detracttherefrom. No weight, therefore, is given to Ramirez' af-fidavit and it is concluded that the Respondent did notviolate Section 8(a)(1) of the Act by coercively interro-gating him.Although it has been found that the Respondent sawPerez, a nonunion organizer, talking to the Rioses on thenext-to-last workday before they were discharged, this isnot, in itself, sufficient in the context of the credited evi-dence to sustain the allegation of unlawful discharge.The Rioses were not leaders in the Union's organization-al drive, and while, in June, Cristin Rios had distributedsome union literature and had signed a card, there is noevidence that the Respondent knew this. As describedabove, Perez, while organizing, had visited both the ElkGrove Village and the Oak Forest commissaries on anumber of occasions and had openly spoken to as manyemployees as possible in addition to the Rioses. ThatWhite, at Elk Grove Village, had told her to leave theemployees alone does not presage unlawful discharge.From the credited evidence, there is little to warrant afinding that the Rioses were unlawfully terminated be-cause of their support for the Union.Rather, the evidence indicates that the Rioses wereterminated on August 7 because of their refusal to workmandatory overtime during the preceding night whenthere was no other employee replacements available, inspite of warnings that disciplinary action would be taken,and although it would mean additional work for otheremployees. The Rioses do not deny this refusal. Howev-er, their stated reason, the need to go home to their chil-dren, is not accepted as they knew overtime was re-quired, had been reassured that it could be completed in15 minutes or less, and, as noted, such reason, althoughcritical, had not been given in their pretrial affidavits.While the timing of their discharges was proximate towhen the Rioses were seen talking to Perez, the samealso was not less close in point of time to when they hadrefused mandatory overtime. For the above reasons, it isconcluded that the discharges of Cristin and HortenciaRios were not violative of Section 8(a)(3) and () of theAct.The General Counsel, citing J. P. Hamer Lumber Com-pany, a Division of Gamble Brothers, Inc.,4" argues as analternate theory that even if the Respondent's position isaccepted, still, the Rioses were terminated in violation ofSection 8(a)(l) of the Act because of their concerted re-4. 241 NLRB 613 (1979).POPPIN FRESH PIES, INC. 243 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDfusal to work overtime on August 6 in protest of the Re-spondent's refusal to pay overtime. This is based onWalker's testimony that Cristin Rios' stated reason forrefusing overtime on August 6 was his contention thatthe Respondent did not afford overtime pay.This alternate theory was not advanced by the Gener-al Counsel before or during the hearing, and the firstnotice to the Respondent that such a contention wouldbe made was by letter from the General Counsel, datedapproximately I month after the close of the hearing, tothe Respondent's attorneys. There, the General Counseladvised of its intention to include such an argument in itsbrief. 4 6The General Counsel's alternate theory is not timelypresented. While there is some catchall standard lan-guage in the unamended complaint, the ground for dis-charge as stated in the alternate theory is very differentfrom the litigated original contention that the Rioseswere fired for supporting the Union. Had the time forfiling not been extended, briefs would have been due onthe date of the General Counsel's letter. The GeneralCounsel's post-hearing letter advised that the Respondentwas being notified that the alternate theory would beargued in "the interest of fair proceeding. "Yet fair pro-ceeding does not less require that respondents be advisedin advance of or even at the hearing, what they arebeing required to defend. A finding that this matter hadbeen fully litigated so as to warrant determination on themerits would deprive the Respondent of such an oppor-tunity. 47However, neither the record of this proceeding northe J. P. Hamer case, supra, supports the General Coun-sel's new theory. In J. P. Hamer, unlike the presentmatter, the discriminatees there testified, consistent withcomplaint allegations, that they had left work an hourbefore the end of their shift on one occasion to concer-tedly protest the number of hours they were required towork. Although they did not give these reasons to theRespondent either before or after their work stoppage,the discriminatees did so at the hearing and describedwhy their effort had been concerted. In the context ofthe record as a whole, such testimony established a vio-46 A copy of this letter is appended to the Respondent's brief4 Squire Shops. Inc., 218 NLRB 158, fn. 1 (1975).lation. Here, the Rioses testified that they had refused tostay late only to be with their children. The Rioses, aswere the discriminatees in Hamer, are the witnesses bestqualified to testify as to why they had refused to work.The General Counsel, by inferentially arguing in supportof the alternate theory that their testimony in this regardbe discounted, merely reinforces the credibility resolu-tions heretofore made.It, therefore, is found that the Rioses were not termi-nated in violation of Section 8(a)(l) of the Act becausethey concertedly refused to work overtime in further-ance of a dispute concerning overtime pay.48CONCLUSIONS OF LAW1. The Respondent, Poppin Fresh Pies, Inc., is, and atall material times has been, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. National Production Workers Union, Local 707, is,and at all material times has been, a labor organizationwithin the meaning of Section 2(5) of the Act.3. The General Counsel has failed to establish by pre-ponderance of the evidence that the Respondent has en-gaged in, or is engaging in, unfair labor practices withinthe meaning Section 8(a)(l) and (3) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER49IT IS ORDERED that the complaint be dismissed in itsentirety.4" In so concluding, it is noted from the credited evidence, contrary toCristin Rios, that there was no pattern of nonpayment of overtime premi-um pay. There is but one documented instance where Cristin Rios didnot receive 30 minutes of overtime pay. Hortencia Rios, who alsoworked late on that occasion, was paid for her time and does not inde-pendently claim entitlement to any unreceived overtime compensation.49 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order shall, as provided by Sec.102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions and Order, and all objections theretoshall be deemed waived for all purposes.